 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                             DISTRICT OF NEVADA
                                                  -oOo-
 6                                                   )   Case No.: 2:17-cr-018-RFB
     UNITED STATES OF AMERICA,
                                                     )
 7                                                   )   ORDER FOR ISSUANCE OF
                    Plaintiff,
                                                     )   WRIT OF HABEAS CORPUS
 8                                                   )   AD PROSEQUENDUM FOR
            vs.                                      )   AUSTIN LAW-WILLIAMS
 9                                                   )   (ID# 2758613)
     AUSTIN LAW-WILLIAMS,                            )
                                                     )
10                                                   )
                    Defendant.
                                                     )
11

12          Upon reading the petition of the United States Attorney for the District of Nevada, and

13   good cause appearing therefore,

14          IT IS HEREBY ORDERED that a Writ of Habeas Corpus ad Prosequendum issue out of

15   this Court, directing the production of the body of the said AUSTIN LAW-WILLIAMS before

16   the United States District Court at Las Vegas, Nevada, on or about January 2, 2019 at the hour of

17   3:00 p.m., in Courtroom 3D, for an initial appearance on a petition for revocation of supervised

18   release, and any further proceedings and from time to time and day to day thereafter until excused

19   by the said Court.

20           DATED:December 26, 2018.

21                                                _____________________________________
                                                  RICHARD F. BOULWARE, II
22                                                UNITED STATES DISTRICT JUDGE

23

24
